                                                                                    riLEO
                                                                            U.S.DiGTrnCTCCH^'^l
                                                                              S fMj •.       • r-.iu
                       UNITED STATES DISTRICT COURT                                           uiV.
                  FOR THE SOUTHERN DISTRICT OF GEORGIA 2020                              19 PHI2.-0)
                               WAYCROSS   DIVISION

                                                                       eciRK.
UNITED STATES OF AMERICA                       )                             SO-0157. QF g'Av

vs.

                                                               5:12CR00017-1


WADE J. VICKERS



                                      ORDER


      Before    the   Court   is   defendant       Wade   J.   Vickers'         motion        for


early termination of supervised release. Document 73.                               On March

6, 2014, the defendant was sentenced by the Honorable William T.

Moore,   Jr.,    for    the     offense    of       manufacturing            50     or       more

marihuana   plants (lesser included offense}, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C), to forty-six (46) months

imprisonment     to    be     followed    by       five    (5)    years           supervised

release; $100 special assessment; and $5000 fine.                           On March 16,

2015, the Court reduced the imprisonment portion of the sentence

imposed to thirty-seven            (37) months,       pursuant         to    18     U.S.C. §

3582(c)(2),     effective      November    1,      2015.         The    defendant             was

released from custody on November 4, 2016.

      The defendant has completed slightly more than forty (40)

months of his sixty (60) month term of supervised                             release and

has posed no problems while under supervision.                         He has complied

with the terms and conditions of his supervised release.                                      The
